 1                                                               FILED
 2
                                                                  NOV 1 5 2019
 3
                                                           CLERK, U.S. DISTRICT COURT
 4                                                       SOUTHERN.DISTRICT OF CALIFORNIA
                                                         BY                      DEPUTY
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA                       Case No. 98-cr-3497-W
 9                       Plaintiff,                 TIJDGMENT AND ORDER OF
                                                    DISMISSAL OF INDICTMENT AND
10          v.                                      RECALL ARREST WARRANT
11    VINCE W WHEELER,
12                       Defendant.
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudice, and the Arrest Warrant be recalled.
17
18
19
           IT IS SO ORDERED.
           DATED: November              -
                                      /f , 2019

20
21                                        ~ONORABLETHO                SJ.WHELAN
                                         (/   nited States District Court Judge
22
23
24
25
26
27
28
